Title: To Benjamin Franklin from John Whitehurst, 4 August 1772
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 4th Augt. 72
I have this Day deliver’d your Clock to Mr. Clark, who Inn’s at the Ball in Wood street and hope it will Arrive Safe and to your Sattisfaction.

Please to unlock the door, and you will find the Screws, which fasten the Case in the Packing Case. The weights, Ball, Pulley, &c. are Packed between bottom of the Clock and Packing Cases. And please to draw the head of the Case off before you attempt to take the body out.
I’ve made all the parts of the Case stronger than Common, for the better measurement of time—to prevent any Vibration by the action of the Pendulum. I am Sir Your Most Obedient Servant
John Whitehurst
 
Addressed: To / Docr Benj. Franklin / Craven Street Strand / London
